DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Allowable Subject Matter
The indicated allowability of claims 11-21 is withdrawn in view of the newly discovered reference(s) to Hsu (United States Patent Application Publication No. US 2020/0232614 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (United States Patent Application Publication No. US 2020/0232614 A1, hereinafter “Hsu”) in view of Mineshita (United States Patent Application Publication No. US 2013/0299860 A1, hereinafter “Mineshita”).
In reference to claim 11, Hsu discloses a similar device.  Figure 3 of Hsu discloses a light string comprising a first wire (13) and a second wire (12) extending parallel to the first wire (13).  There is a plurality of light-emitting diode (LED) assemblies electrically connected to the first wire (13) and the second wire (12).  Hsu does not disclose that each of the plurality of LED assemblies includes a substrate with a top surface, a bottom surface, a first lateral surface, and a second lateral surface, wherein the first lateral surface and the second lateral surface are arranged opposite to each other, a first mounting pad, covering at least a portion of the first lateral surface, a second mounting pad, covering at least a portion of the second lateral surface, wherein the first mounting pad and the second mounting pad cover a portion of the top surface and a first gap is defined between the first mounting pad and the second mounting pad at the top surface, and the first mounting pad and the second mounting pad cover a portion of the bottom surface and a second gap is defined between the first mounting pad and the second mounting pad at the bottom surface, an LED chip mounted on the first mounting pad on the top surface; wherein a first electrode and a second electrode of the LED chip are electrically connected to the first mounting pad and the second mounting pad respectively; and a transparent material partially covering the first mounting pad and the second mounting pad, covering the LED chip, and filling the first gap.  However figures 2 and 3 of Mineshita disclose an LED assembly that includes a substrate (210, p. 3, paragraph 67) including a top surface (top surface of (210)), a bottom surface (bottom surface of (210)), a first lateral surface (210f), and a second lateral surface (210e).  Figure 3 shows that the first lateral surface and the second lateral surface are arranged opposite to each other.  There is a first mounting pad (222), covering at least a portion of the first lateral surface, a second mounting pad (221), covering at least a portion of the second lateral surface, wherein the first mounting pad and the second mounting 
With regard to claim 12, Mineshita discloses that the transparent material comprises a glue material (500, epoxy resin - p. 7, paragraph 103).
In reference to claim 13, Mineshita discloses that the transparent material comprises a glue material (500, epoxy resin - p. 7, paragraph 103).
With regard to claim 14, in the light string of Hsu constructed in view of Mineshita, the top surface faces a direction parallel to the first wire (13 - fig. 3 of Hsu) and the second wire (12 - fig. 3 of Hsu).
In reference to claim 15, Mineshita discloses that a height direction (X - fig. 3) is defined as a direction from the top surface to the bottom surface, the transparent material has a thickness in the height direction (see FIG. 3), the electrically-insulated substrate has a substrate thickness (thickness t of 210), and the transparent material thickness is larger than the substrate thickness ((500) is larger than thickness L3, L3 is larger than thickness t in direction x - p. 3, paragraph 72) thus meeting the claim.
With regard to claim 16, Mineshita discloses that the transparent material thickness is larger than twice the substrate thickness (L1 is 3.3 mm – p. 3, paragraph 72; 210 is 0.7 mm – p. 3, paragraph 67). Therefore, the transparent material (500) thickness is larger than twice the thickness of the substrate (210) thickness.
In reference to claim 17, Mineshita discloses that a length direction (Z - fig. 3) is defined as a direction from the first lateral surface to the second lateral surface and perpendicular to the height direction, and a width direction (Y - fig. 2) is perpendicular to the height direction and the length direction, a substrate length ((210) is 2.9mm in Z direction, p.3, paragraph 67) of the electrically-insulated substrate in the length direction is larger than a substrate width ((210) is 2.5 mm in Y direction, p.3, paragraph 67) of the electrically-insulated substrate in the width direction.
With regard to claim 18, Mineshita does not explicitly disclose that the substrate length is larger than triple the substrate width.  However Mineshita teaches different embodiments with (210) elongated in different directions such as z direction for fig. 2, y and direction for fig. 14.  Thus Mineshita 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above and the lack of disclosed criticality for the claimed triple ratio versus an elongated proportion, it would have been obvious to tailor the substrate length to substrate width ratio for fitting, stability, or aesthetic purposes.  Therefore this limitation is not patentable over Hsu and Mineshita.
 In reference to claim 19, Mineshita discloses that in the width direction, a glue width (width of (500) at foundation portion (510)) of the glue material is equal to the substrate width (see side surfaces (510a, 510b) in fig. 2).
With regard to claim 20, Mineshita discloses that in the width direction, a pad width (width of (221) and (222) in fig. 2) of each of the first mounting pad and the second mounting pad is equal to the substrate width (see fig. 2).
So far as understood in claim 21, a portion of the first mounting pad (222) is located between the edge of the top surface of the first mounting pad (222) and the edge of the bottom surface of the first mounting pad (222).


Response to Arguments
The applicant has canceled previously rejected claims 1-7 and 9-10.  As noted in the above Office action, previously allowed claims 11-21 have been rejected under 35 U.S.C. 103 as being unpatentable over the newly cited Hsu reference in view of Mineshita.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817